Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made this application is a Divisional of application 14/945,275 filed on 11/18/2015 (U.S. Patent No.  10,706,411) which claims benefit of provisional application 62/081,339 filed on 11/18/2014.

DETAILED ACTION
Claims 1-20 presented for examination. Applicant filed preliminary amendment on 07/06/2020 amending claims 16-18, canceling claims 1-15, and new claims 21-34. Therefore, the claims 16-32 are pending.

Claim Objections
Claim 28 and 32 are objected to because of the following informalities:  There typo error “form” instead of “from” preceding “the beacon signal by the user computing device” in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In the instant case, claims 15-34 are directed to identification of point of service of POS based on received beacon signal and applying set of user data to pending transaction based on  are analyzed to see whether it included additional elements that are sufficient to amount to significantly more than the judicial exception with following analysis as per 2014 Interim Eligibility Guidance as set forth below:

2.	Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 15 is directed to a system comprising storage devices and one or more processors. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES). 
Claim 28 is directed to a process; i.e., a series of a computer-implemented method steps or acts, for communicating set of user data to merchant system. A process is one of the statutory categories of invention (Step 1: YES).
Claim 32 is directed to a computer-readable storage media, which is a manufacture. The claim, thus a statutory category of invention (Step 1: YES). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 28 and 32 are similar and these claims are then analyzed to determine whether it is directed to an exception. Claim 15 recites “identifying customer and a point-of-sale terminal, associating the customer identification and identifying a set of user data with the digital wallet account.” Thus, the claims are “communicating customer identification and identification of point of sale terminal.” The limitations communicating identification data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “identify a set of user data associated with the digital wallet account, the set of user data comprising loyalty data and one or more offers; communicate, to the merchant system, the set of user data; and receiving, by the one or more computing devices, transaction data associated with a transaction conducted between the user computing device and the merchant system terminal using the set of user data.” The current combination of claim set provides a "technology-based solution" of dynamically providing offers and loyalty information to POS  terminal identified by beacon signal and receive user and loyalty account data without  requiring user to provide additional card  or any other manner to enter a loyalty or ID or offers (see Specification paragraph [0029]). The technical solution solves the Step 2B: Yes). The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. Claim 10 would be also eligible if pending rejection under USC 101 as described above be obviated. (YES).

 Step 2B: Claim provides an Inventive concept? – Not Applicable.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stanoszek, U.S. Pub No. 2016/0012429 (reference A in attached PTO-892) in view of Aabye et al., U.S. Pub No. 2015/0120472 (reference B in attached PTO-892).
As per claim 15, Stanoszek teaches a system to select payment accounts to transmit customer data to point of sale terminals, comprising:
a storage resource one or more storage devices ; and a processor one or more processors communicatively coupled to the one or more storage resource devices, wherein the processor executes one or more processors execute application code instructions that are stored in the one or more storage resource devices to cause the processor one or more processors  (see abstract;  Fig. 5, Remote Server (202), abstract; where remote server include storage to store payment credentials which examiner considered to be a digital wallet)) to:
receive a communication from a user computing device, the communication comprising the customer identification and an identification of a point of sale terminal associated with a merchant system (see Fig. 410: paragraph [0054]; where request to remote server to open tab of a selected merchant include merchant ID and Customer ID);
Stanoszek does not teach configure a customer identification associated with a digital wallet account; identify a set of user data associated with the digital wallet account, the set of user data comprising loyalty data and one or more offers; and communicate, to the merchant system, the set of user data.
Aabye et al. teach configure a customer identification associated with a digital wallet account (Aabye et al.,  Fig. 2, User-Specific DW ID (119): paragraph [0067]); identify a set of user data associated with the digital wallet account, the set of user data comprising loyalty data and one or more offers, and communicate, to the merchant system, the set of user data (Aabye et al., Fig. 3, Step 303 -> Step 306: paragraph [0081-0086]; where user set of data associated 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow configure a customer identification associated with a digital wallet account; identify a set of user data associated with the digital wallet account, the set of user data comprising loyalty data and one or more offers, and communicate, to the merchant system, the set of user data to Stanoszek because Aabye et al. teach including above features would enable to identify user based on a user specific digital wallet identifier received and apply different rates, fees, benefits, or a loyalty program to the transaction based on the digital wallet used (Aabye et al., paragraph [0085]).
As per claim 16, Stanoszek teaches claim 15 as described above. Stanoszek further teaches the system of claim 15, further comprising 
code instructions to receive a request for an authorization of a pending transaction, the pending transaction being adjusted based on the set of user data (see Fig. 1E, OK (116)), the transaction being adjusted based on the set of user data (see Fig.1H, Tip (112): paragraph [0046]).
As per claim 17, Stanoszek teaches claim 15 as described above. 
Stanoszek does not teach code instructions to receive a request for an authorization of a pending transaction, the pending transaction being adjusted based on the set of user data. 
Aabye et al. teach code instructions to receive a request for an authorization of a pending transaction, the pending transaction being adjusted based on the set of user data (Aabye et al., Fig. 2, Payment Account 1 (116A0, Payment Account 2 (116B), Coupon (117): paragraph [0067]; where digital wallet account is updated by adding one or more account or coupon with plurality of transactions).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to code instructions to receive a request for an authorization of a 
As per claim 18, Stanoszek teaches claim 15 as described above. 
Stanoszek does not teach code instructions to record a loyalty instance based on the transaction at the merchant system.
Aabye et al. teach code instructions to record a loyalty instance based on the transaction at the merchant system (Aabye et al. paragraph [0086]; where merchant associate loyalty program with transaction associated with digital wallet identifier of the user).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow record a loyalty instance based on the transaction at the merchant system to Stanoszek because Aabye et al. teach including above features would enable to identify user based on a user specific digital wallet identifier received and apply different rates, fees, benefits, or a loyalty program to the transaction based on the digital wallet used (Aabye et al., paragraph [0085]).
As per claim 19, Stanoszek teaches claim 17 as described above. 
Stanoszek does not teach the digital wallet account is updated with offer data.
Aabye et al. teach the digital wallet account is updated with offer data (Aabye et al. Fig. 2, Coupon (117): paragraph [0067]; where coupon or offer is loaded into digital wallet).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
As per claim 20, Stanoszek teaches claim 15 as described above. Stanoszek further teaches the system, wherein 
the set of user data is communicated to a server associated with the merchant system for communication to the point of sale terminal (see Fig. 4, Step 410: paragraph [0054]; where user device request to remote server to send notification to open tab at selected merchant that include merchant IDs and security credential identifying the mobile computing device).
As per claim 21, Stanoszek teaches claim 15 as described above. Stanoszek further teaches the system, wherein:
the user computing device generates the communication in response to receiving a beacon signal including an identification of the point of sale terminal (see Fig. 3B, Step 311; Fig. 4, Steps 420 and 430: paragraph [0053-0055]; where user mobile 201 places order at merchant via POS computer system 304 in response to identification of the POS terminal by a beacon).

Claims 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Stanoszek, U.S. Pub No. 2016/0012429 (reference A in attached PTO-892) in view of Aabye et al., U.S. Pub No. 2015/0120472 (reference B in attached PTO-892) further in view of Ellis et al., U.S. Patent No. 8,639,621 (reference C in attached PTO-892).
As per claim 22-27, Stanoszek teaches claim 15 as described above.
 Stanoszek does not teach the user computing device generates the communication without a required input from a user associated with the user computing device; identifies the set of user data associated with the digital wallet account based at least in part on the identification of the point of sale terminal in the communication; the processor communicates, to the merchant system, the set of user data prior to the initiation of a transaction between the user computing device and the point of sale terminal; and the set of user data is to be applied to the transaction between the user computing device and the point of sale terminal; the set of user data includes the customer identification, loyalty account data, and one or more offers.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above features taught by Ellis et al. to Stanoszek because Ellis et al. teach including above features would enable to provide new updated offers based on account holder past transactions with merchant computer system and geographic location from merchant computer system (Ellis e al., column 15, lines 1-19).
As per claim 26, Stanoszek teaches claim 15 as described above. Stanoszek further teaches the system, wherein:
the user computing device provides the customer identification and a notification to the point of sale terminal to conduct the transaction; and the set of user data is applied by the point of sale terminal based on associating the customer identification communicated by the processor with the customer identification provided by the user computing device (see paragraph [0054-0056]; where POS computer system receives Tab IDs associated with 
As per claim 27, Stanoszek teaches claim 26 as described above. 
Stanoszek does not teach the point of sale terminal adjusts the transaction based on the set of user data.
Ellis e al. teach the point of sale terminal adjusts the transaction based on the set of user data (Ellis et al., Fig. 21, Step 2113: column 19, lines 9-47; where offer provided to account holder adjusts pending transaction price to half the previous price if 50% off flower offered or future offers for 50% of other products).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the point of sale terminal adjusts the transaction based on the set of user data to Stanoszek because Ellis et al. teach including above features would enable to receive product at discounted price (Ellis et al., column 15, lines 30-33).  

As per claim 28, Stenoszek teaches a computer-implemented method, comprising:
receiving, by one or more computing devices of a digital wallet system, a communication from a user computing device in response to the user computing device detecting a beacon signal associated with a merchant system terminal of a merchant system, the communication comprising a customer identification and terminal data associated with the merchant system terminal, the terminal data being determined form the beacon signal by the user computing device (see Fig. 410; Fig. 3B, POS Computing  System (304): paragraph [0053-0054]; where request to remote server to open tab of a selected merchant include merchant ID and Customer ID is received from user device in response to where short range wireless beacon is transmitted by point of sale (POS) computing device of merchant transaction computer system  304),;
Stanoszek does not teach identifying, by the one or more computing devices, a set of user data associated with the customer identification, the set of user data comprising at least one of user account data associated with the digital wallet system or loyalty data or offer data associated with the merchant system; communicating, by the one or more computing devices, the set of user data to the merchant system.
Aabye et al. teach configure a customer identification associated with a digital wallet account (Aabye et al.,  Fig. 2, User-Specific DW ID (119): paragraph [0067]); identify a set of user data associated with the digital wallet account, the set of user data comprising loyalty data and one or more offers, and communicate, to the merchant system, the set of user data (Aabye et al., Fig. 3, Step 303 -> Step 306: paragraph [0081-0086]; where user set of data associated with digital account is identified digital wallet identifier is communicated or transmitted to a merchant).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow configure a customer identification associated with a digital wallet account; identify a set of user data associated with the digital wallet account, the set of user data comprising loyalty data and one or more offers, and communicate, to the merchant system, the set of user data to Stanoszek because Aabye et al. teach including above features would enable to identify user based on a user specific digital wallet identifier received and apply different rates, fees, benefits, or a loyalty program to the transaction based on the digital wallet used (Aabye et al., paragraph [0085]).
Stanoszek does not teach receiving, by the one or more computing devices, transaction data associated with a transaction conducted between the user computing device and the merchant system terminal using the set of user data 
Ellis et al. teach receiving, by the one or more computing devices, transaction data associated with a transaction conducted between the user computing device and the merchant system terminal using the set of user data (see Fig. 1, Mobile Wallet Bank Computer System (120): column 4, lines 48-67 to column 5, lines 1-13; column 20, lines 5-14; where transaction between user and merchant is processed and received by bank computer system).
before the effective filing date of the claimed invention to allow receiving, by the one or more computing devices, transaction data associated with a transaction conducted between the user computing device and the merchant system terminal using the set of user data to Stanoszek because Ellis et al. teach including above features would enable to identify which products are purchased  and their price and building user profile  (Ellis et al., Fig. 22: column 20, lines 10-14 ).
As per claims 29-30, Stanoszek teaches claim 28 as described above. 
Stanoszek does not teach said communicating the set of user data comprises communicating the set of user data to the merchant system prior to an initiation of the transaction between the user computing device and the merchant system terminal; and the user computing device generates the communication without a required input from a user associated with the user computing device.
Ellis et al. teach said communicating the set of user data comprises communicating the set of user data to the merchant system prior to an initiation of the transaction between the user computing device and the merchant system terminal; and the user computing device generates the communication without a required input from a user associated with the user computing device (see Fig. 17, Mobile Wallet Bank Computing System (120) -> Offer Engine (1731), Location Verification Logic (1732), Account/Profile Database (1734/1736): column 15, lines 5-480; where offer at discounted price or saving in redemption based account holder past transaction is presented to user mobile device if location of the mobile device and the merchant computer system is within predetermined distance to each other).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
As per claim 31, Stanoszek teaches claim 28 as described above. Stanoszek further teaches the method, wherein said communicating the set of user data comprises:
communicating, to the merchant system, the set of user data based at least in part on the identification of the merchant system terminal communicated in the beacon signal (see Fig. 3B, Step 311; Fig. 4, Steps 420 and 430: paragraph [0053-0055]; where user mobile 201 places order at merchant via POS computer system 304 in response to identification of the POS terminal by a beacon).

As per claim 32, Stanoszek teaches one or more non-transitory computer-readable storage media that store instructions that, when executed by one or more processors, cause the one or more processors to perform operations (see abstract; Fig. 5, Remote Server (202), Mobile Computing Device (201)), the operations comprising steps described in claim 28 above
As per claims 33-34, Stanoszek teaches claim 32 as described above. Claims 33-34 are rejected under same rational as claim 29-30 as described above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Bharghavan et al. (U.S. Pub No. 2012/0284193) teach secure communication for cashless transactions
Blanco et al. (U.S. Pub No. 2016/0132875) teach enhancement of mobile device initiated transactions.
Dessert (U.S. Pub No. 2013/0246258) teaches managing payment in transaction with portable computing device (PCD).
Fernandez (U.S. Pub No. 2017/0178104) teaches smart beacon point of sale (POSD) interface.

Hertel et al. (U. S. Pub No. 2013/0304553) teach point of sale offer redemptions.
Nagasundaram et al. (U.S. Pub No. 2015/0112870) teach contextual transaction token methods and systems.
	Mizhen et al. (U.S. Pub No. 2014/0012704) teach selecting preferred payment instrument based on a merchant category.
	Mishra et al. (U.S. Pub No. 2013/0173372) teach electronic coupon management.
	Mosher et al. (U. S. Pub No. 2016/0094952) teach auto-configuring radio beacons.
	Sullivan et al. (U.S. Pub No. 2010/0088149) teach presenting transaction –specific marketing at the point-of-sale and related devices.
	Von Behren et al. (U.S. Patent No. 9,355,391) teach digital wallet a using mobile device.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        02/06/2022